Citation Nr: 1326765	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his daughter, and G.R.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and April 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2012.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was remanded by the Board in September 2012 for the purpose of ensuring that all relevant records had been obtained. The Board has reviewed the record and reopens the claim for a decision on its merits. The claim is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed confirmed rating decision, dated in June 1985, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability.  

2.  In August 2008, the Veteran filed an application to reopen his claim for service connection for a low back disability.

3.  Presumed credible for the purpose of determining whether new and material evidence has been obtained, the evidence associated with the record since the RO's June 1985 confirmed rating  decision is neither cumulative or redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The RO's June 1985 confirmed rating decision, which denied the Veteran's application to reopen a claim for service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the VCAA.  Given the favorable outcome as noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In a July 1966 rating action, the RO denied the Veteran's original claim for service connection for a lumbosacral strain.  The RO stated that there was no record of complaint or finding of a back injury or back disability in service or on the Veteran's discharge examination report.     

In April 1985, the Veteran requested that the RO reopen his claim for service connection for a low back disability.  

In a confirmed rating decision, dated in June 1985, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disability.  The Veteran was provided notice of the decision and his appellate rights.  He did not file a notice of disagreement. Therefore, the June 1985 confirmed rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012).

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the June 1985 confirmed rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

While the Veteran is competent to give evidence about observable symptoms such as experiencing pain in his low back, he is not competent to give an opinion as to whether he had a low back disability prior to service, as this issue involves highly complex medical questions.  

However, in the evidence submitted since the June 1985 confirmed rating action, the Veteran has made a new contention.  Specifically, he maintains that when he was in the Navy, he injured his low back when he slipped and fell while working as a cook.  He contends that he subsequently developed chronic low back pain.  The Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service low back injury and his subsequent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

For the limited purpose of determining whether new and material evidence has been obtained, the Board presumes the credibility of the Veteran's statement regarding the in-service incident. Justus, above. This evidence was not previously considered by decision makers and thus, is not cumulative or redundant. Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Accordingly, the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

The Board finds that additional development is warranted pursuant to the duty to assist. Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a low back disability that is related to his period of active service, to include his in-service low back injury.  

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

* With respect to the review of the claims file, the Board calls the examiner's attention to the following:

(a) Although the Veteran had previously reported that he had a pre-existing low back disability prior to his entrance into the military, THE EXAMINER MUST PRESUME THAT THE VETRAN WAS IN SOUND PHYSICAL CONDITION AT THE TIME HE WAS ACCEPTE FOR ACTIVE MILITARY SERVICE - THAT IS, THE EXAMINER MUST PRESUME BY LAW THAT THE VETERAN DID NOT HAVE A PRE-EXISTING LOW BACK DISORDER. 

(b) THE QUESTION FOR THE EXAMINER'S OPINION IS FOCUSED ON CAUSALITY. Although the Veteran's service treatment records are negative for any complaints or findings of a low back injury, the examiner must accept as true that the Veteran injured his low back during service when he slipped and fell on the floor.  

(c) The Veteran's service treatment records reflect that in June 1953, the Veteran had x-rays taken of his thoracic spine which were reported to show that T12 and the adjacent vertebra were negative.  

(d) In the Veteran's March 1954 discharge examination report, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  

(e) A VA Hospital Summary shows that the Veteran was hospitalized from June to July 1963.  Upon admission, it was noted that the Veteran had experienced intermittent low back pain for the past 8 to 9 years.  He did not injure his back as a precipitating cause.  The Veteran had experienced his most recent back ache since April 1963.  The pain was in his lower back and radiating down the posterior aspects of his legs.  An x-ray of his lumbosacral spine was interpreted as showing a possible displaced intervertebral disc at the lumbosacral joint.  Upon his discharge, he was diagnosed with lumbosacral strain which was treated and improved.  

(f) Private medical records reflect that in 1983, x-rays of the Veteran's lumbosacral spine were reported to show L5-S1 degenerative disease; lumbosacral junction degenerative disease.  In 1985, the Veteran was diagnosed with a herniated nucleus pulposus.  

(g) Additional private medical records show that in October 1985, the Veteran underwent a myelogram which showed a bulging nucleus at L4-5, without nerve root impingement.  In August 1986, he underwent a lumbar laminectomy.  The diagnosis was herniated disk at L4-5.  

* The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

* After a review of the examination findings and the entire evidence of record, the examiner must answer the following question: 

Is the Veteran's currently diagnosed low back disability, to specifically include degenerative disc disease of the lumbosacral spine, related to the Veteran's period of active service, to specifically include his in-service low back injury?  

A complete explanation for all opinions expressed must be provided.    

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.   


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


